Case 4:17-cv-00081-JLK-RSB Document 40 Filed 01/03/19 Page 1 of 1 Pageid#: 185
                                                                               CLERK'S OFFICE U.S. DI8m COURT
                                                                                    .
                                                                                      AT DANVI LL E,VA
                                                                                           yjlz o
                                                                                      JAN û3 2219
                      IN TH E U NITED STATES D ISTRICT C OU RT                     aut.lAc.SUDLEY,CtE
                     FO R TH E W ESTERN D ISTRICT O F W R G IN IA
                                        DanvilleDivlsion
                                                                                   amjja
                                                                                       çs
                                                                                        ky
                                                                                         p cunsx

  LU CIND A SM A LL AN D AN GEL
  CUN NW GHA M ,
                                                             caseNo.4:17-cv-0ù081
                     Plaintiffs,



  V ISTA CLINICA L DIA GN O STICS,LLC,

                     D efendant


                                             O RDER

        This m atter isbeforethe Courton theJointM otion to Approve SettlementAgreementand

  StèulationforDismissalwithPrejudice.
        The Courtreviewed the Setllem entA greem ent entered into by the parties and findsthe

  Settlem entAgreem entreasonable,adequate,and fair as to a11parties.Thus,the CourtGRANTS

  theparties'jointmotionto approvethesettlementagreementanddismisstheaction.TheCourt
  hereby D ISM ISSES thecase W ITH PREJUDICE.TheCoul'tDIRECTS the clerkto closethe case.

        Itisso ORDERED .

        Letthe Clerk send a copy ofthis Orderto allcounselofrecord.


                          S râ                                        /519.
        soORDEREDthis              day of   ..   51r) .              ,- .
                                                                              ze



                                                   norable Jackson L.K iser
                                                 eniorU .S.D istrictJudge
